Upon consideration of the motion for a rehearing in this case we are of opinion that we erred in disposing originally of the question.
Referring to the stipulation quoted at the end of the statement of the case it is to be noted that it provides that the $1,000 put up as a forfeit "shall be paid to the seller by said trustees and accepted by said seller as liquidated damages for such injury and damage as the seller may suffer by reason of the nonperformance of this contract on part of the purchaser." Now, it occurs to us that if nothing had been said as to the acceptance of the $1,000 by the seller, our original opinion would have been correct. But if the seller is bound to accept the sum for such damages as may be suffered by reason of the nonperformance of the contract on part of the purchaser, can he sue the proposed purchaser for specific performance of the contract? The contract evidently was that the proposed purchaser should have until a future day to pay the price and accept a conveyance, yet should he *Page 570 
decline for any reason to pay the price and to accept the land, he may pay the liquidated damages and be absolved from further suit.
Moss  Raley entered into a contract with Clark to sell him certain lands and stipulated that in case he failed to buy, he should forfeit $1,000 which had been put up to enforce the bargain. He chose to forfeit the $1,000 which absolved him from further obligation.
Before Moss  Raley were entitled to their commission they should have procured a purchaser who was willing to enter into a contract to purchase the land absolutely.
For this reason we answer the question in the negative.
Opinion filed June 23, 1909.